DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 1/16/2021has been entered.
 	Claims 1-3 and 10 have been amended.
	Claims 11-25 have been withdrawn from consideration.

Response to Arguments
	The 112 rejections have been withdrawn in view of applicant’s amendment.
	The Giap reference has been withdrawn in view of applicant’s amendment and Examiner’s amendment.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Damian Wasserbauer on 11/15/2021.
The application has been amended as follows: 
	In independent claim 1, line 7, delete “fluid flow channels” and replace with --channels--.
	In independent claim 1, line 7, delete “functioning to sufficiently optimize fluid flow” and replace with --adapted to direct fluid--.
	In independent claim 1, line 16, delete “relationship” and replace with --relationship on a limb--.
	In independent claim 1, line 17, delete “a patient” and replace with --said limb--.
	In independent claim 1, line 18, delete “a patient” and replace with --said limb--.
	In dependent claim 3, line 2, delete “extending from about” and replace with --adapted to extend from--.
	In dependent claim 3, line 3, delete “about at least” and replace with --at least--.
	In dependent claim 3, lines 3-4, delete “of the patient placed on said pad assembly” and replace with --being placed on said gel pad assembly--.
	In dependent claim 4, line 1, delete “said pad” and replace with --said gel pad--.
	In dependent claim 4, line 2, delete “said pad” and replace with --said gel pad--.

	In dependent claim 4, line 3, delete “a medical procedure” and replace with --the medical procedure--.
	In dependent claim 5, line 3, delete “a medical procedure” and replace with --the medical procedure--.
	In dependent claim 6, line 2, delete “fluid flow channels” and replace with --channels--.
	In dependent claim 6, line 2, delete “sufficiently optimize fluid flow” and replace with 
--direct flow--.
In dependent claim 6, line 3, delete “pad” and replace with --gel pad--.
	In dependent claim 6, line 4, delete “a medical procedure” and replace with --the medical procedure--.
	In dependent claim 7, line 2, delete “operably” and replace with --is releasably --.
	In dependent claim 7, line 2, delete “adapted to release” and replace with --thereby adapted to allow--.
	In dependent claim 7, line 3, delete “an arm of the patient medical procedure” and replace with --said limb--.
	In dependent claim 10, line 1, delete “said” and replace with --each of said--.
	In dependent claim 10, line 3, delete “and/or to said base” and replace with --or to said base, said being affixed to selected--.
	In dependent claim 10, line 4, after “fastener”, insert --, whereby said hook fabric portion is releasably connected to said gel base portion and/or base portion thereby adpated to allow repositioning of said limb--.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 15 to illustrates reference numerals (127) and (132) described in paragraphs 0029 & 0031 and second end of limb strap (141) having hook fabric portion (142) recited in claim 1 and second end of limb strap being affixed to gel base portion (121) or base (111) recited in claim 10.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a pad assembly configured to support a body of a patient during a medical procedure comprising a plurality of limb straps each formed from a strip of material having a first end and a second end, and a hook fabric portion affixed to said first end and second ends, aligned by folding of said strip of material, said hook fabric portion of each of plurality of limb straps being operably connected to said loop fabric  of said top surface of said base to said sheet of loop fabric of gel pad assembly, wherein, in a spaced apart relationship on a limb, at last one limb strap of said plurality of limb straps is configured to hold the forearm of said limb, and at least one other limb strap of said plurality of limb straps is configured to hold the upper of said limb, in combination with all other features recited in the claim.
Regarding dependent claims 2-10, they are allowed due to their dependencies on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Mr. Wasserbauer agrees to correct the drawing of Figure 15 to illustrates features recited in claims 1 & 10 and reference numerals 127 and 132 as described in paragraphs 0029 & 0031.  See Interview Summary.  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786